                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


RICHARD JAMIE JOHNSON,

                     Plaintiff,
                                                                       Case No. 17-13126
v.
                                                            HONORABLE AVERN COHN
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
____________________________________/

       ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 20)
                                 AND
 GRANTING IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Doc. 16)
                                 AND
    DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Doc. 18)
                                 AND
    REMANDING MATTER FOR FURTHER ADMINISTRATIVE PROCEEDINGS

                                            I.

       This is a social security case. Plaintiff Richard Jamie Johnson appeals from the

final determination of the Commissioner of Social Security (Commissioner) that he is not

disabled and therefore not entitled to disability insurance benefits. The matter was

referred to a magistrate judge for all pretrial proceedings. Plaintiff and the Commissioner

filed cross motions for summary judgment. (Docs. 16, 18). Plaintiff requested that the

Commissioner’s decision either be reversed or remanded to the Administrative Law

Judge (ALJ) for further proceedings.

       The magistrate judge issued a report and recommendation (MJRR),

recommending that plaintiff’s motion be granted in part, the Commissioner’s motion be

denied, and the matter remanded under sentence four1 for further administrative


       1
       “A district court's authority to remand a case for further administrative
proceedings is found in 42 U.S.C. § 405(g).” Hollon v. Commissioner, 447 F.3d 477,
proceedings. (Doc. 20).

                                            II.

       Neither party has filed objections to the MJRR and the time for filing objections

has passed. The failure to file objections to the report and recommendation waives any

further right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir.1987). Likewise, the failure to object to the magistrate judge's report

releases the Court from its duty to independently review the motions. Thomas v. Arn,

474 U.S. 140, 149 (1985).

       However, the Court has reviewed the MJRR and agrees with the magistrate

judge. Accordingly, the findings and conclusions of the magistrate judge are ADOPTED

as the findings and conclusions of the Court. Plaintiff’s motion for summary judgment is

GRANTED IN PART. The Commissioner’s motion for summary judgment is DENIED.

       This matter is REMANDED for further administrative proceedings consistent with

the MJRR.

       SO ORDERED.

                                                  S/Avern Cohn
                                                  AVERN COHN
       Dated: 12/7/2018                           UNITED STATES DISTRICT JUDGE
               Detroit, Michigan




482-83 (6th Cir. 2006). The statute permits only two types of remand: a sentence four
(post-judgment) remand made in connection with a judgment affirming, modifying, or
reversing the Commissioner's decision; and a sentence six (pre-judgment) remand
where the court makes no substantive ruling as to the correctness of the Commissioner's
decision. Hollon, 447 F.3d at 486 (citing Melkonyan v. Sullivan, 501 U.S. 89, 99-100,
111 S.Ct. 2157, 115 L.Ed.2d 78 (1991)).

                                             2
